Hooker, C. J.
Relator obtained a peremptory mandamus issued out of the circuit court requiring the respondent to transfer certain stock in a private corporation to the relator upon the books of the company. The learned circuit judge was of the opinion that, while there were other remedies, inasmuch as he was able to say that the right to the stock was clear, the writ should issue.
Mandamus is an extraordinary remedy, and is recognized as such. We have often held that it is inappropriate where there is another adequate remedy in law or in equity; and, as it is never supposed to be issued where there is not a clear legal right, it can hardly rest upon the ground that the right is undisputed. The authorities are overwhelming in support of respondent’s contention that this is not a proper remedy here. As they are cited in respondent’s brief, we need not cite them, or discuss them further than to say that most of the cases cited by relator’s counsel are distinguishable on well-recognized grounds. Equity has complete jurisdiction to decree transfers, if an action at law is not an adequate remedy. 2 Thomp. Cjorp. *436§ 2425 et seq. See, also, section 2445. To sustain the jurisdiction contended for would be to make the summary remedy by mandamus the substitute for an action or suit in a large class of cases.
The order is reversed, with costs, and the writ is denied.
Moore, Grant, and Montgomery, JJ., concurred.